Opinion by
Me. Justice Fell,
The defendants’ second, third and sixth requests for charge should have been affirmed if there was testimony tending to show that the plaintiff’s title to the goods in question had been *308acquired from his father, as whose -property they were sold by the constable. The question of delivery would then have arisen. It appears however from the testimony that the goods were purchased from tim’d parties either by the plaintiff or for him, and that the title was not vested in his father. The plaintiff lived with his father and worked in his shop for wages. Intending to go into business on his own account he was gradually accumulating a stock of leather and harness for that purpose. A part of the goods in question was purchased directly by the plaintiff in Iris own name, and paid for by him; a part was included in orders sent by his father, and on their receipt the plaintiff’s share was turned over to him and the price charged against the wages due him. The goods were left in his father’s store but not mingled with his stock. This is clearly the import of the uncontradicted testimony, and no question except whether the goods were, as between themselves, the property of the plaintiff or his father seems to have been raised at the trial.
In the two or three instances where in his cross-examination J. C. Clemens spoke of a sale of the goods the word sale was suggested by the question asked, and used inaccurately by the witness in explaining the disposition made of goods which he had testified were purchased by or for the plaintiff. The only question raised by the testimony was that of the good faith of the transaction, and upon this subject the charge of the learned judge was clear and adequate, and there was no error in refusing the points, as they had no application to this question.
The judgment is affirmed.